Citation Nr: 0532550	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, including as secondary to service-connected 
residuals of a right ankle injury.

2.  Entitlement to service connection for a low back 
disorder, including as secondary to service-connected 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from October 
1980 to August 1991, to include active duty for training 
(ACDUTRA) from February 10, 1981, to June 16, 1981; August 4, 
1984, to August 18, 1984; and from May 2, 1987, to May 16, 
1987.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's 
claims of entitlement to service connection for a right hip 
disorder and a low back disorder. 

To support his claims, the veteran testified at a July 2005 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board at the RO.  The transcript of that proceeding is of 
record.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, these claims are being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

The veteran claims that he is entitled to service connection 
for a right hip disorder and a low back disorder, both as 
secondary to his service-connected residuals of a right ankle 
injury.

As a preliminary matter, although the RO obtained some of the 
veteran's VA medical records, it is unclear whether all of 
his relevant VA medical records are on file.  In particular, 
the Board observes that the RO obtained VA medical records 
dated from August 2000 through September 2003 from the Little 
Rock, Arkansas VA Medical Center (VAMC).  But during his July 
2005 hearing, the veteran indicated that he has received 
additional treatment worth considering during the many months 
since, although he did not specify all of the dates of this 
additional treatment.  So these additional records may 
contain important medical evidence or confirmation of his 
claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records that were in VA's 
possession at the time of the decision, although not actually 
before the AOJ, may constitute clear and unmistakable 
error....").  

While the Board acknowledges that the veteran was afforded a 
VA examination in August 2003 in order to determine the 
nature, severity, and etiology of his low back disorder, the 
medical evidence remains unclear as to whether either his low 
back or right hip disorders are causally or etiologically 
related to his service, including his service-connected 
residuals of a right ankle injury.  In this regard, the Board 
notes that the VA examination report and medical evidence of 
record conflict as to whether the veteran has a low back 
disorder caused by his service-connected right ankle 
disorder.  Furthermore, the veteran's VA medical records are 
unclear as to whether the veteran has a right hip disorder.  
The August 2003 VA examination report indicated that there 
was no evidence of a current right ankle disorder and that 
the veteran had degenerative disc disease at L5-S1, but that 
the veteran's right ankle problem did not cause an aberration 
in his gait such that it caused lumbar spine arthritis or a 
disc herniation.  However, in August 2000, the VA medical 
provider found that had right sacroiliac dysfunction and 
tendonitis of the right ankle extensors.  Moreover, in July 
2003, the veteran's treating VA physician opined that the 
veteran's myofascial pain syndrome and piriformis syndrome 
could be secondary to abnormal gait due to his ankle 
disorder.  And, most recently, subsequent to his VA 
examination, an August 2003 MRI showed mild reflex 
sympathetic dystrophy of the right ankle.  

Medical evidence attempting to support a claim for service 
connection must discuss generic relationships with a degree 
of certainty such that under the facts of a specific case 
there is at least a plausible causality based on objective 
facts rather than on unsubstantiated lay medical opinion.  
Cf. Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board 
is not required to accept unsubstantiated or ambiguous 
medical opinions as to the origin of the veteran's disorder).  
While the August 2003 VA examiner noted that the veteran's 
medical records were available for review, the only record 
she acknowledged reviewing was a prior MRI of the lumbar 
spine.  And, while the veteran's treating provider found that 
a relationship between his low back problems and his right 
ankle disorder was possible, he did not provide an 
explanation for his findings based on the available medical 
evidence.  So there are certain inconsistencies in the 
records that need to be sorted and another medical opinion 
needs to be provided based on a completely accurate factual 
history and a review of the veteran's claims file.  See, 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

Accordingly, a VA examination should be obtained in order to 
determine whether the veteran's low back and right hip 
disorders are causally or etiologically related to his 
service in the military, including his service-connected 
residuals of a right ankle injury.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Obtain the complete records of the 
veteran's treatment for his low back and 
right hip disorders at the VAMC in Little 
Rock, Arkansas from September 2003 to the 
present.  In the event the veteran has 
received recent treatment for either of 
these disorders from private providers, 
those records should be obtained as well.

2.  Schedule another VA orthopedic 
examination to determine to determine the 
nature, severity, and etiology of the 
veteran's right hip and low back 
disorders.  Review all records associated 
with the claims file.  Conduct all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  

Based on this review, please provide an 
opinion as to whether the veteran's right 
hip and/or low back disorders are 
causally or etiologically related to his 
military service, including his service-
connected residuals of a right ankle 
injury.  This determination should take 
into consideration his medical, 
occupational, and recreational history 
prior to, during and since his military 
service, to include the periods of active 
duty for training, referenced above.  The 
basis for the examiner's opinion should 
be fully explained with reference to 
pertinent evidence in the record.  If an 
opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


